Citation Nr: 0004941	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-30 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus with peripheral vascular neuropathy, 
peripheral vascular insufficiency, amputation of the fifth 
toe of the right foot, and amputation of the 4th and 5th toes 
of the left foot prior to April 28, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from November 1961 to March 
1963.  By rating action dated in April 1996 the Department of 
Veterans Affairs (VA) increased the evaluation for the 
veteran's diabetes mellitus from 40 percent to 60 percent 
effective July 17, 1995.  He was duly notified of the 
decision and did not submit an appeal.  In an April 1997 
rating action a 100 percent evaluation was assigned for the 
diabetes mellitus from May 28 to October 1, 1996, based on 
hospitalization for the diabetes mellitus over 21 days under 
the provisions of 38 C.F.R. § 4.29.  The 60 percent schedular 
evaluation for the diabetes mellitus was reinstated effective 
October 1, 1996.  The veteran appealed for a higher 
evaluation for the diabetes mellitus.  In a July 1998 rating 
action the schedular evaluation for the diabetes mellitus was 
increased from 60 percent to 100 percent effective April 28, 
1997.  The veteran appealed for an evaluation in excess of 60 
percent for the period prior to April 28, 1997.  The case is 
now before the Board for appellate consideration.

Further, in June 1997, the veteran filed a claim for a total 
rating based upon unemployability due to service-connected 
disability (TDIU) that was denied by the RO in July 1997.  
The claim for a TDIU was rendered moot by the RO's actions as 
described above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  On July 17, 1995, the veteran submitted a claim for an 
increased rating for his diabetes mellitus.

3.  By a rating action dated in April 1996 the evaluation for 
the diabetes mellitus was increased from 40 percent to 60 
percent effective July 17, 1995.  The veteran was duly 
notified of the decision and did not submit an appeal.  

4.  In an April 1997 rating action a 100 percent evaluation 
was assigned for the diabetes mellitus from May 28 to October 
1, 1996, based on hospitalization over 21 days under the 
provisions of 38 C.F.R. § 4.29.  The 60 percent evaluation 
for the diabetes mellitus was reinstated effective October 1, 
1996.  The veteran appealed for a higher schedular evaluation 
for the diabetes mellitus. 

5.  By rating action dated in July 1998 the schedular 
evaluation for the veteran's diabetes mellitus was increased 
from 60 percent to 100 percent effective April 28, 1997, 
which was the date of his admission to a VA medical center.

6.  The April 1996 rating action increasing the evaluation 
for the diabetes mellitus from 40 percent to 60 percent 
effective July 17, 1995, was reasonably supported by the 
evidence then of record.  

7.  The evidence of record does not show that the 
manifestations of the veteran's diabetes mellitus were of 
such extent and severity so as to warrant an evaluation in 
excess of 60 percent from July 1995 to April 1997.   


CONCLUSIONS OF LAW

1.  The April 1996 rating action increasing the evaluation 
for the veteran's diabetes mellitus from 40 percent to 60 
percent effective July 17, 1995, did not involve clear and 
unmistakable error and is final.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R.§§ 3.104, 3.105 (1999).  

2.  An evaluation in excess of 60 percent for the veteran's 
diabetes mellitus prior to April 28, 1997, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

I.  Background

The veteran's service medical records reflect that the 
veteran was treated during service for juvenile-type diabetes 
mellitus which was controlled on 40 units of NPH insulin and 
a 2,200-calorie diabetic diet.  

By rating action dated in July 1963 service connection was 
established for diabetes mellitus, rated 40 percent 
disabling.

The veteran was hospitalized or examined by the VA on several 
occasions from December 1963 to February 1969 when various 
findings were recorded.  It was noted that he continued to 
take insulin for his diabetes mellitus.  

In November and December 1988 the veteran was hospitalized at 
a private medical facility for a myocardial infarction.  

In a March 1989 rating action service connection was 
established for the veteran's cardiovascular disease as 
secondary to the diabetes mellitus and the condition was 
rated 60 percent disabling.  The evaluation for the 
cardiovascular disease was later reduced to 30 percent.  

The veteran was hospitalized by the VA during March and April 
1989 for diabetes mellitus, coronary artery disease and a 
seizure disorder.  

When the veteran was examined by the VA in June 1989 it was 
indicated that he was taking daily insulin.  It was stated 
that he had had 5 to 6 hypoglycemic attacks since December 
1988.  

The veteran was hospitalized by the VA on several occasions 
in 1993 and in early 1994 for his diabetes mellitus and 
coronary artery disease.  

A report by a private medical facility reflects the veteran's 
treatment in late 1993 for conditions including diabetic 
polyneuropathy.  

VA outpatient treatment records reflect that the veteran was 
observed and treated on numerous occasions in 1994 and 1995 
for various conditions including his diabetes mellitus.  In 
October 1994 it was indicated that the diabetes mellitus was 
under good control.  In December 1994 he was treated for a 
diabetic foot ulcer.  Laboratory studies in April 1995 showed 
elevated glucose.  

The VA regional office later received a report of the 
veteran's VA hospitalization in September 1994 for a diabetic 
foot ulcer on his right foot.  It was also indicated that his 
glucose was well controlled on his current insulin regimen.  
It was noted that he had a history of multiple complications 
from diabetes.  He had a regular ophthalmologist whom he saw 
and had no evidence of active nephropathy.  He also 
complained of some peripheral neuropathy.  His discharge 
medications included 12 units of regular insulin and 24 units 
of NPH in the morning and 10 units of regular insulin and 20 
units of NPH in the evening.  

The regional office received another report of the veteran's 
VA hospitalization in November 1994 for the diabetic foot 
ulcer.  It was noted that he had a history of retinopathy, 
peripheral neuropathy and gastroparesis.  He had experienced 
hypoglycemia when placed on his home insulin regimen 
consisting of 24 NPH plus 12 regular in the morning and 20 
NPH plus 10 regular in the evening.  Thus, his scheduled 
insulin doses were decreased and then titrated up to manage 
hyperglycemia.  At discharge it was noted that his blood 
glucose in the previous 24 hours had been fairly well 
controlled, ranging from 191 to 273.  

The veteran was afforded a VA examination for diabetes 
mellitus in February 1996.  He complained of uncontrolled 
blood sugar and pain in both legs and his left arm.  It was 
indicated that he had had ketoacidosis on one occasion in his 
life.  He had hypoglycemic reactions 1 to 2 times a month.  
He was on a restricted diet.  He was not losing weight.  
There were vascular deficiencies in both legs and arms as 
well as coronary insufficiency.  It was indicated that there 
were no diabetic ocular disturbances.  His daily insulin 
requirements were 24 plus 12 and 22 plus 10.  It was 
indicated that his blood sugar would go up to 300.  The 
diagnoses included diabetes mellitus, insulin dependent, 
peripheral vascular neuropathy, peripheral vascular 
insufficiency and status post coronary bypass.

The veteran was also afforded a VA vascular examination in 
February 1996.  He complained of coldness of the feet and 
arms.  He had an ulcer on the left index finger without 
sensation in it.  He had had an amputation of the small toe 
of the left foot for gangrene.  

On examination there were very poor popliteal arteries with 
no pulses in the dorsalis pedis and tibialis anterior 
arteries.  There was hyperpigmentation over both legs.  There 
was paresthesia of both feet and both hands.  Diagnoses were 
made including diabetes mellitus, insulin dependent, 
peripheral vascular insufficiency and peripheral neuropathy, 
status post bypass and status post amputation of the fifth 
toe of the right foot.  

The veteran was afforded a VA neurological examination in 
February 1996.  He complained of atrophy of the left arm and 
weakness over the previous two years.  His favorite 
activities were hunting and outdoor activities.

On examination the bilateral lower extremities were thin with 
no focal atrophy in the left upper extremities.  There was 
marked atrophy of the intrinsic muscles of the hands and 
forearms.  The right upper extremity demonstrated no marked 
atrophy.  On the left upper extremity there were occasional 
fasciculation of intrinsic muscles of the hand.  The muscles 
of the right upper and bilateral lower extremities were 5/5 
in strength.  

There was diminished sensation to pinprick above the ankle 
and distally with diminished pinprick sensation in the upper 
extremities.  There was preserved vibratory sensation at the 
knees and wrists with diminished vibration at the ankles and 
absent vibration at the toes.  Reflexes were absent at the 
ankles.  There was a trace at the knees with bilateral 
downgoing toes with upper extremity trace at the biceps, 
triceps, and brachial radialis.  Gait was stable.  The 
impression was diabetic neuropathy with severe atrophy of the 
left upper extremity.

As indicated previously in an April 1996 rating action the 
evaluation for the veteran's diabetes mellitus was increased 
from 40 percent to 60 percent effective July 17, 1995.  The 
veteran was duly notified of that decision and did not submit 
an appeal.  

The veteran was hospitalized by the VA almost continuously 
from May to September 1996.  Amputation of the left fifth 
metatarsal and subsequent debridement of that area were 
performed.  The final diagnoses were a nonhealing diabetic 
left foot ulcer, post debridement/hyperbaric oxygen therapy, 
status post amputation of the left fifth metatarsal, insulin-
dependent diabetes mellitus and coronary artery disease with 
history of coronary artery bypass graft in 1994.  His 
discharge medications included NPH U-100 insulin, 18 units 
subcutaneously each morning and 18 units subcutaneously every 
evening with 6 regular insulin units in the morning and 
8 units every evening.  At discharge, the veteran was 
considered able to return to full employment.

In June 1997 the veteran submitted a claim for a total rating 
based on individual unemployability.  He indicated that he 
had last worked on a full-time basis in 1989 as an U.S. 
Treasury agent and had become too disabled to work after that 
time.  

The regional office later received a report of the veteran's 
VA hospitalization from April 28 to July 2, 1997.  He was 
admitted for hyperbaric oxygen therapy for a new diabetic 
ulcer that he developed on the left fourth toe.  He was 
referred to an Air Force base hospital for hyperbaric oxygen 
therapy and during his stay on one morning when he was in the 
hyperbaric oxygen chamber he developed an episode of 
hypoglycemia and had a fall.  Because of the hypoglycemia the 
dosage of insulin was slightly reduced.  Thereafter, he did 
not have any more hypoglycemic reactions.  He was continued 
on hyperbaric oxygen therapy and eventually the small ulcers 
that had developed on the right foot were all healed.  On 
June 13, 1997, he had completed the entire course of 
hyperbaric oxygen therapy and at that time the ulcer on the 
left fourth toe still remained unhealed.  Osteomyelitis was 
confirmed by a bone scan as well as a foot X-ray.  He was 
taken to surgery on June 23 for a toe amputation.  His 
postoperative course was uneventful.  The discharge 
medications included Humulin insulin 70-30, 28 units in the 
morning and another 28 units in the evening.  He was also to 
follow a 2,000-calorie diabetic diet.  The final diagnoses 
included diabetic foot ulcer on the left fourth toe secondary 
to osteomyelitis, treated with amputation, insulin-dependent 
diabetes mellitus, history of coronary artery bypass graft in 
1994, asymptomatic, and transient exacerbation of chronic low 
back pain, improved.

In a July 1997 rating action a 100 percent evaluation was 
assigned for the diabetes mellitus under 38 C.F.R. § 4.30 
from April 28 to September 1, 1997.  A total rating based on 
individual unemployability was denied.  

The veteran was again examined by the VA in December 1997.  
Various findings were recorded on the examination.  The 
impressions were advanced insulin-dependent diabetes mellitus 
with multiple consequences including severe peripheral 
neuropathy, advanced atherosclerotic cardiac and peripheral 
vascular disease, impotence and diabetic retinopathy and 
coronary heart disease with angina pectoris.  

The regional office thereafter received a report of VA 
hospitalization of the veteran in February and March 1998 for 
his recurrent diabetic foot ulcer.  There were also received 
copies of VA nursing notes from 1996 to 1997 regarding the 
veteran's treatment for diabetes mellitus and other 
conditions.

By rating action dated in July 1998 the evaluation for the 
veteran's diabetes mellitus was increased from 60 percent to 
100 percent effective April 28, 1997.  

The veteran was hospitalized by the VA in October 1998 for a 
diabetic foot ulcer of the right foot.  

Additional VA nursing notes were received reflecting that the 
veteran was treated for various conditions including his 
diabetes mellitus in 1998.  

The veteran was again afforded a VA examination for diabetes 
mellitus in January 1999.  Various findings were recorded on 
physical examination.  The diagnoses included diabetes 
mellitus, type 2, insulin-dependent and poorly controlled, 
peripheral vascular disease secondary to diabetes, impotence 
secondary to diabetes, a diabetic foot ulcer secondary to 
diabetes, coronary artery disease secondary to diabetes, 
renal insufficiency secondary to diabetes and anemia due to a 
duodenal ulcer.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A 60 percent evaluation is warranted for severe diabetes 
mellitus with episodes of ketoacidosis or hypoglycemic 
reactions; considerable loss of weight and strength; and mild 
complications such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances.  A 
100 percent evaluation requires pronounced diabetes mellitus 
which is uncontrolled (that is, with repeated episodes of 
ketoacidosis or hypoglycemic reactions) with a restricted 
diet, regulation of activities and a progressive loss of 
weight and strength or severe complications.  38 C.F.R. 
§ Part 4, Code 7913 effective prior to June 6, 1996.  

A 60 percent evaluation is provided for diabetes mellitus 
requiring insulin, restricted diet and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring 1 or 2 hospitalizations per year or twice 
a month visits to a diabetic care provider plus complications 
that would not be compensable if separately evaluated.  A 100 
percent evaluation is provided for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. Part 4, 
Code 7913 effective June 6, 1996.  

Pursuant to Rhodan v. West, 12 Vet. App. 55 (1998), the old 
rating criteria is for application previous to the effective 
date of the change and both the old and new rating criteria 
are for consideration as of the effective date of the 
regulatory change, June 6, 1996

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at that 
time and will not be subject to revision on the same factual 
basis except by duly-constituted appellate authorities or 
except as provided in 38 C.F.R. § 3.105.  38 C.F.R. 
§ 3.104(a).  

Previous determinations on which an action was predicated, 
including decisions of degree of disability will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

Except as provided in paragraph (o)(2) of this section, the 
effective date of increased disability compensation is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o).  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  

As indicated previously, by a rating action dated in April 
1996, the evaluation for the veteran's diabetes mellitus was 
increased from 40 percent to 60 percent effective July 17, 
1995, which was the date of receipt of his claim for an 
increased rating for that condition.  He was duly notified of 
the rating action and did not submit an appeal.  Thus, that 
decision became final in the absence of clear and 
unmistakable error.

The Board notes that in the case of Fugo v. Brown, 
6 Vet.App. 40 (1993), the U.S. Court of Appeals for Veterans 
Claims defined "clear and unmistakable error" as that kind 
of error of fact or law that, when called to the attention of 
later reviewers, compelled the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

The record reflects that at the time of the April 1996 rating 
action the evidence included VA examinations conducted in 
February 1996 that reflected various symptoms resulting from 
the veteran's diabetes mellitus, including vascular 
deficiencies in both legs and arms.  He was also taking a 
large insulin dosage and was on a restricted diet.  However, 
it was indicated that he was not losing any weight.  He had 
severe atrophy of the left upper extremity but the muscles of 
the right upper extremity and both lower extremities were 
equal in strength.  He indicated that his favorite activities 
were hunting and outdoor activities.  Thus, on the basis of 
the evidence of record at the time of the April 1996 rating 
action the Board is unable to conclude that that action 
involved clear and unmistakable error since it was reasonably 
supported by the evidence then of record.  38 C.F.R. 
§§ 3.104, 3.105.  It follows that entitlement to an 
evaluation in excess of 60 percent for the veteran's diabetes 
mellitus could not be established prior to the April 1996 
rating action.  

The record reflects that subsequent to the April 1996 rating 
action the veteran was hospitalized by the VA from May to 
September 1996 primarily for a nonhealing diabetic left foot 
ulcer and amputation of the left fifth metatarsal and 
subsequent debridement of that area were performed.  However, 
it was noted that his condition remained fairly stable 
although he had some problems with waxing and waning of his 
blood sugars.  He remained on a 2,000-calorie diabetic diet.  
At the time of his discharge he was afebrile and up and about 
and ambulating and was without complaints.  He was considered 
capable of returning to full employment.  Thus, the May to 
September 1996 report of hospitalization does not show 
manifestations of the veteran's diabetes mellitus of such 
nature and severity so as to warrant entitlement to an 
evaluation in excess of 60 percent for that condition under 
the provisions of Diagnostic Code 7913 that were effective 
either prior to or after June 1996.

The veteran was again hospitalized by the VA from April 28 to 
June 2, 1997, for a diabetic foot ulcer on the left fourth 
toe and a toe amputation was performed.  He was also examined 
by the VA in December 1997 and it was indicated that he had 
advanced insulin-dependent diabetes mellitus with multiple 
consequences including severe peripheral neuropathy, advanced 
atherosclerotic cardiac and peripheral vascular disease, 
impotence and diabetic retinopathy.  

In a July 1998 rating action the evaluation for the veteran's 
diabetes mellitus was increased from 60 percent to 100 
percent effective April 28, 1997, which was the date of his 
admission to the VA hospital.  In the Board's opinion, this 
is the earliest date when diabetic symptoms of such nature 
and severity were manifested which warranted a 100 percent 
evaluation for the veteran's diabetes mellitus.  Accordingly, 
under the circumstances, it follows that entitlement to an 
evaluation in excess of 60 percent for the veteran's diabetes 
mellitus prior to April 28, 1997, would not be in order.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The Board has carefully considered the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  

ORDER

Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus with peripheral vascular neuropathy, 
peripheral vascular insufficiency, amputation of the fifth 
toe of the right foot and amputation of the 4th and 5th toes 
of the left foot prior to April 28, 1997, is not warranted.  
The appeal is denied.  



		
	D. J. DRUCKER
	Acting Member, Board of Veterans' Appeals




 

